                    Case 21-50317-JTD            Doc 56        Filed 07/14/21          Page 1 of 3




                        IN TIIE T]NITED STATES BANKRUPTCY COT]RT
                              FOR THE DISTRICT OF DELAWARE

           ln re:                                                           ('haptcr   ll
           CL H WINDDOWN LLC. et a/.,1                                      Case   No.2l-10527 (JTD)
                                  Debtors.                                  Jointly Administercd
           BAHRAM NOUR-OMID. an individual, and
           LEARNICON LLC, a Delaware limited liability
           company.

                               Plaint   ifls.
                                                                           Adv. No.     2 | -503 I 7   (JTD)


           CARBONLITE HOLDINGS LLC. a Delaware
           limited liability company. ct al..
                               De lendants.

                                          AIrFIt)AVIl' OI, St,)tVI('li
        l. Sabrina G. Tu, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On July I 3, 2021. at my direction and under my supervision. employees of Streno caused
the following document to be served via electronic mail on the service list attached hereto as
Exhibit A:

            Noticc of Agenda of Matters Scheduled for llearing on .luh' 15, 2021 at 2:00 I'.M.
            (Prcvailing Eastern Timc) Beforc the Honorablc John T. Dorscy (Docket No. 55)


Dated:July 14. 202      I

                                                                                            Sabrina G.    l-Lr

    A notary public or other officcr completing this certificate verilies only the identity of the
    individual who signed the document to which this cerlificate is attached, and not lhe
    truthl'ulness. accuracy, or validity ofthat document.

State of California, County ofOrange

Subscribed and sworn to (or affirmed) belbre me on this l4rh day of July 2021 by Sabrina G. Tu.
proved to me on the basis of satislhctory evidence to bc the person who appeared before me.


Signature:            -.E-F--
I
 The Deblors in these cases. along with the last four digits ofeach Debtor's federal ta\ identification number, are: CL
H Winddogn t-LC (8957): Cl" I Winddown LLC (3596): Cl. Pll Winddown LLC (8957): CL PA Winddown LLC
(5,153); CL Plll Winddown LLC (8957)t CL PP Winddown l.t-C (8957): Cl- RII Winddown t-t-C (8957); CL Sub
Winddown Lt-C (8957): PP PA Winddown LLC (8322): Cl- R Winddown l-LC (3727): and PSS Winddown LLC
(9948 ).
Case 21-50317-JTD   Doc 56   Filed 07/14/21   Page 2 of 3




                    Exhibit A
                                             Case 21-50317-JTD        Doc 56       Filed 07/14/21    Page 3 of 3

                                                                        Exhibit A
                                                                  Served via Electronic Mail
                           Name                                        Attention                            Address 1                        Email
                                                                                                 Attn: Thomas E. Hanson, Jr.      thanson@btlaw.com
    Bahram Nour-Omid & Learnicon LLC                     c/o Barnes & Thornburg LLP              & Kevin G. Collins               kcollins@btlaw.com
                                                                                                 Attn: Sanford L. Michelman,      smichelman@mrllp.com
                                                                                                 Mona Z. Hanna,                   mhanna@mrllp.com
                                                                                                 Howard I. Camhi, &               hcamhi@mrllp.com
    Bahram Nour-Omid & Learnicon LLC                     c/o Michelman & Robinson LLP            Alexander R. Safyan              asafyan@mrllp.com
                                                                                                                                  joneill@pszjlaw.com
                                                                                                 Attn: James E. O'Neill &         sgolden@pszjlaw.com
    CarbonLite Holdings LLC                              c/o Pachulski Stang Ziehl & Jones LLP   Steven W. Golden                 efile1@pszjlaw.com
    Force Ten Partners, LLC and Brian Weiss              c/o Cozen O'Connor                      Attn: Thomas J. Francella, Jr.   tfrancella@cozen.com
    Kim Jeffery & Faramarz Yousefzadeh                   c/o Reed Smith LLP                      Attn: Kurt F. Gwynne             kgwynne@reedsmith.com
    Leon Farahnik and FL Investment Holdings, LLC        c/o Smith, Katzenstein & Jenkins LLP    Attn: Kathleen M. Miller         kmiller@skjlaw.com
    Orion Energy Credit Opportunities Fund II LP,
    Orion Energy Credit Opportunities Fund II PV LP, &                                           Attn: Eric Leon & Mateo de       eric.leon@lw.com
    Orion Energy Credit Opportunities Fund II GPFA LP    c/o Latham & Watkins LLP                la Torre                         mateo.delatorre@lw.com
    Orion Energy Credit Opportunities Fund II LP,                                                Attn: Robert S. Brady,           rbrady@ycst.com
    Orion Energy Credit Opportunities Fund II PV LP, &   c/o Young Conaway Stargatt &            Edwin J. Harron, &               eharron@ycst.com
    Orion Energy Credit Opportunities Fund II GPFA LP    Taylor LLP                              Kara Hammond Coyle               kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                            Page 1 of 1
